DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 07/22/2021, claims 1-4, 6-9, 11-14 and 16-19 have been amended. Claims 5, 10, 15 and 20 have been cancelled. Therefore, claims 1-4, 6-9, 11-14 and 16-19 are currently pending for the examination.

  Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 06/01/2021.

Terminal Disclaimer 
4.	The terminal disclaimer filed on 07/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/229,974 and 15/443,307 have been reviewed and is accepted. The terminal disclaimer has been recorded.

        Response to Amendments
5.	Applicant’s arguments: see Page 9-10, filed on 07/22/2021, with respect to claims 1-4, 6-9, 11-14 and 16-19 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-4, 6-9, 11-14 and 16-19 have been withdrawn. 


    Allowable Subject Matter
6.	In the Amendment application filed on 07/22/2021, claims 1-4, 6-9, 11-14 and 16-19 (renumbered as claims 1-16) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
7.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the first system information first information indicating whether a second SI other than the first SI is being broadcasted or not, second information on an SI window and third information on an SI area identifier, wherein the SI area identifier is for an area including one or more cells with which the second SI is applied” in combination with other claim limitations as specified in claims 1, 6, 11 and 16.
Note that the first closest prior art, Bendlin et al. (US 2018/0288683 A1), hereinafter “Bendlin” teaches: receiving/transmitting (Figs. 2, 3A-3C, 4A-4B, 7, 8, paragraphs [0074], [0081]-[0083]; block 352; broadcasting the xMIB/xSIB1 transmissions), first SI broadcasted periodically (Fig. 8, paragraphs [0074], [0081]-[0083]; blocks 354, 362, 364), wherein the first (Fig. 8, paragraphs [0074], [0081]-[0083]; blocks 354, 356, 358), and information on an SI window for receiving the SI messages (Figs. 7, 8, paragraphs [0074], [0081]-[0083]; position of SI transmission window predefined); and transmitting/receiving (Figs. 2, 4A-4B, 8, blocks 204-218, paragraph [0048], [0049]; UE 20 to the eNB 30), an SI request message requesting for an SI message for the second SI based on the information (Figs. 2, 4A-4B, 8, blocks 204-218, paragraph [0048], [0049]; remaining system information) indicating whether the SI messages for the second SI are to be broadcasted periodically or not (Figs. 2, 4A-4B, 8, blocks 204-218, paragraph [0048], [0049]; remaining system information).
Note that the second closest prior art, SUZUKI et al. (US 2019/0037479 A1), hereinafter “Suzuki” teaches: monitoring the SI window to receive (Figs. 6, 7, paragraphs [0128], [0143]; monitoring window corresponding to SI) the requested SI message for the second SI as a response to the SI request (Figs. 6, 7, paragraphs [0128], [0143]; steps 600-604) and transmitting/receiving the requested SI message for the second SI within the SI window (Figs. 6, 7, paragraphs [0128], [0143]; window corresponding to SI), as a response to the SI request (Figs. 6, 7, paragraphs [0128], [0143]; steps 600-604). 
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issue

Citations of Pertinent Prior Art 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Li et al. (US 10,368,335 A1) entitled: "METHODS AND DEVICES FOR BROADCASTING SYSTEM INFORMATION ON DEMAND"
• Tsuboi et al. (US 10,750,554 B2) entitled: "TERMINAL DEVICE, BASE STATION DEVICE, COMMUNICATION SYSTEM, MEASUREMENT METHOD, AND INTEGRATED CIRCUIT"
•  Edge et al. (US 8, 909,239 B2) entitled: "SCHEDULING GENERIC BROADCAST OF LOCATION ASSISTANCE DATA"
• Tsuboi et al. (US 10,772,139 B2) entitled: "TERMINAL DEVICE, BASE STATION DEVICE, COMMUNICATION SYSTEM, MEASUREMENT METHOD, AND INTEGRATED CIRCUIT"
• Park et al. (US 8,170,570 B2) entitled: "FAST RETRY OF TRANSMITTING RANDOM ACCESS PREAMBLE USING BITMAP INFORMATION"


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414